 

EXHIBIT 10.3 

 



THIS PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND THIS PROMISSORY NOTE,
THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.

PROMISSORY NOTE

    $23,000.00 Scottsdale, Arizona   January 10, 2018

 

FOR VALUE RECEIVED, the undersigned, Peak Pharmaceuticals, Inc., a Nevada
corporation (referred to herein as the "Borrower"), with offices at 14201 N.
Hayden Road, Suite A-1, hereby unconditionally promises to pay to the order of
Mediapark Investments Limited, or his registered assigns (the "Lender"), in
lawful money of the United States, at such address as the Lender may from time
to time designate, the principal sum of Twenty-Three Thousand Dollars
($23,000.00). This Note shall mature and become due and payable in full upon 180
days from the date affixed above, on July 10, 2018, or on demand by the holder
(the "Maturity Date").

1.Interest. Interest shall accrue at a rate of Twelve Percent (12%) per annum.

2.Terms of Repayment. The terms of repayment of this Note, plus accrued
interest, are upon the earlier of the following:

(a)The Maturity Date;

(b)Written demand by Lender; or

(c)The Borrower’s receipt of any subsequent financing of $250,000 or more.



3.        Liability of the Borrower. The Borrower is unconditionally, and
without regard to the liability of any other person, liable for the payment and
performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution, or addition of collateral, if any, for this Note.

4.        Representations and Warranties. The Borrower represents and warrants
as follows: (i) the Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the Nevada; (ii) the execution, delivery
and performance by the Borrower of this Note are within the Borrower's powers,
have been duly authorized by all necessary action, and do not contravene (A) the
Borrower's certificate of incorporation or (B) bylaws or (x) any law or (y) any
agreement or document binding on or affecting the Borrower, not otherwise
disclosed to the Lender prior to execution of this Note, (iii) no authorization
or approval or other action by, and

1

--------------------------------------------------------------------------------

no notice to or filing with, any governmental authority, regulatory body or
third person is required for the due execution, delivery and performance by the
Borrower of this Note; (iv) this Note constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as enforcement hereof may be limited by bankruptcy, insolvency
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the applicability of general principles of equity; (v) the
Borrower has all requisite power and authority to own and operate its property
and assets and to conduct its business as now conducted and proposed to be
conducted and to consummate the transactions contemplated hereby; (vi) the
Borrower is duly qualified to conduct its business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by
it, or in which the transaction of its business makes such qualification
necessary; (vi) there is no pending or, to the Borrower 's knowledge,
information or belief, threatened action or proceeding affecting the Borrower
before any governmental agency or arbitrator which challenges or relates to this
Note or which may otherwise have a material adverse effect on the Borrower;
(viii) after giving effect to the transactions contemplated by this Note, the
Borrower is Solvent; (ix) the Borrower is not in violation or default of any
provision of (A) its certificate of incorporation or by-laws, each as currently
in effect, or (B) any instrument, judgment, order, writ, decree or contract,
statute, rule or regulation to which the Borrower is subject not otherwise
disclosed to the Lender prior to the execution of this Note, and (x) this Note
is validly issued, free of any taxes, liens, and encumbrances related to the
issuance hereof and is not subject to preemptive right or other similar right of
members of the Borrower, and (xi) the Borrower has taken all required action to
reserve for issuance such number of shares of Common Stock as may be issuable
from time to time upon conversion of this Note.

5.       Events of Default. Each and any of the following shall constitute a
default and, after expiration of a grace period, if any, shall constitute an
"Event of Default" hereunder:

(a)        the nonpayment of principal, late charges or any other costs or
expenses promptly when due of any amount payable under this Note or the
nonpayment by the Borrower of any other obligation to the Lender;

(b)        an Event of Default under this Note (other than a payment default
described above), or any other failure of the Borrower to observe or perform any
present or future agreement of any nature whatsoever with Lender, including,
without limitation, any covenant set forth in this Note;

(c)        if Borrower shall commence any case, proceeding or other action: (i)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its

2

--------------------------------------------------------------------------------

property, which case, proceeding or other action results in the entry of any
order for relief or remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) the Borrower shall take any action indicating its
consent to, approval of, or acquiescence in, or in furtherance of, any of the
acts set forth; or (iv) the Borrower shall generally not, or shall be unable to,
pay its debts as they become due or shall admit in writing its inability to pay
its debts;

(d)        any representation or warranty made by the Borrower or any other
person or entity under this Note shall prove to have been incorrect in any
material respect when made;

(e)        an event of default or default shall occur and be continuing under
any other material agreement, document or instrument binding upon the Borrower
including, without limitation, any instrument for borrowed money in excess of
Fifty Thousand dollars ($50,000) (whether or not any such event of default or
default is waived by the holder thereof) and including, without limitation,
under any other Transaction Document (as defined in the Securities Purchase
Agreement);

(f)        the entry of any judgment against Borrower or any of its property for
an amount in excess of Fifty Thousand dollars ($50,000) that remains unsatisfied
for thirty (30) days;

(g)        any material adverse change in the condition or affairs (financial or
otherwise) of the Borrower shall occur which, in the sale opinion of the Lender,
increases its risk with respect to loans evidenced by this Note;

(h)        the sale of all or substantially all of the assets, or change in
ownership or the dissolution, liquidation, merger, consolidation, or
reorganization of Borrower without the Lender's prior written consent; or 

6.        Lender's Rights Upon Default. Upon the occurrence of any Event of
Default, the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to Lender, together
with accrued interest thereon and accrued charges and costs, shall become
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived; and (b) exercise
all legally available rights and privileges.

7.        Default Interest Rate. Upon an Event of Default, without any further
action on the Part of Lender, interest will thereafter accrue at the rate equal
to the lesser of (i) 15% per annum or (ii) the highest rate permitted by
applicable law, per annum (the Default Rate"), until all outstanding principal,
interest and fees are repaid in full by Borrower.

8.        Usury. In no event shall the amount of interest paid or agreed to be
paid hereunder exceed the highest lawful rate permissible under applicable law.
Any excess amount of deemed interest shall be null and void and shall not
interfere with or affect the Borrower's obligation to repay the principal of and
interest on the Note. This confirms that the Borrower and, by its acceptance of
this Note, the Lender intend to contract in strict compliance with applicable
usury

3

--------------------------------------------------------------------------------

laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.

9.        Governing Law. This Note shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that the Borrower may not assign this Note, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
Lender. The Lender may assign or otherwise participate out all or part of, or
any interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Lender. This
Note, and any claims arising out of relating to this Note, whether in contract
or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of Arizona without regard to
principles of conflicts of laws.

10.      Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS NOTE, OR ANY
OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH SHALL
BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF ARIZONA. THE BORROWER, BY
THE EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN SECTION 15 OF THIS NOTE. ASSUMING DELIVERY OF THE
SUMMONS IN ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON-CONVENIENS OR ANY SIMILAR BASIS.

11.      Miscellaneous. (a) Borrower hereby waives protest, notice of protest,
presentment, dishonor, and demand. (b) Time is of the essence for each of
Borrower's covenants under this Note. (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and assigns. All
obligations of Borrower in connection with this Note shall bind Borrower's
successors and assigns, and Lender's conversion rights shall succeed to any
successor securities to Borrower's common stock. (d) If any provision of this
Note shall for any reason be held to be invalid or unenforceable, such
invalidity or un enforceability shall not affect any other provision hereof, but
this Note shall be construed as if such invalid or unenforceable provision had
never been contained herein. (e) The waiver of any Event of Default or the
failure of Lender to exercise any right or remedy to which it may be entitled
shall not be deemed a waiver of any subsequent Event of Default or Lender's
right to exercise that or any other right or remedy to which Lender is entitled.
No delay or omission by Lender in exercising, or failure by Lender to exercise
on anyone or more occasions, shall be construed as a waiver or novation of this
Note or prevent the subsequent exercise of any or all such rights. (f) This Note
may not be waived, changed, modified, or discharged orally, but only in writing.

4

--------------------------------------------------------------------------------

12.      Notice, Etc. Any notice required by the provisions of this Note will be
in writing and will be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day; (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, and delivered as follows:

If to the Borrower:

Peak Pharmaceuticals, Inc. 14201 N. Hayden Road, Suite A-1 Scottsdale, AZ 85260

If to Lender:

Mediapark Investments Limited 1688 152nd Street, Suite 309 Surrey, British
Columbia V4A 4N2 Canada

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
set forth above.

Peak Pharmaceuticals, Inc.

 

[sign1.jpg]

5

--------------------------------------------------------------------------------

 

